This was a motion made in September, 1888, to set aside a judgment rendered in a special proceeding in 1871. The appeal was docketed here at Fall Term, 1891. The record of the special proceeding not being sent up, acertiorari was sent down to which the clerk returned that after diligent search, only fragmentary parts thereof could be found, and these he sent up. Thereupon, at Spring Term, 1892, the case was remanded (110 N.C. 309), to the end that the appellant might take steps to have the lost record supplied by proper proceedings in the court below. This he has not done, and the Court is unable to pass upon the case as presented in the voluminous, irregular and insufficient transcript. The record is as defective as when the order of the remand was made, though since then there have been three or four terms of the Superior Court in that County. No excuse is rendered which atones for this laches. The cause having been here two terms since (Fall Term, 1892, and Spring Term, 1893), the motion of appellee to dismiss the appeal under rule 15 is allowed. Brantly v. Jordan,92 N.C. 291; Wiseman v. Commissioners, 104 N.C. 330.
Appeal dismissed. *Page 204